Title: Sartine to the Commissioners: A Translation, 16 August 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       Versailles. 16th. August. 1778
      
      I take the earliest opportunity to answer the observations addressed to me in the letter which you did me the honor to write to me the 13th. instant on the project of a regulation for the prizes and prisonners of the respective U States. I Conceive that I have fulfilled the object by digesting anew the 2. and 14 Articles of which I annex another text with copies of the different Laws that have been lately published respecting Prizes. Moreover, I will at all times receive with pleasure your representations of the inconveniencies which May attend in your opinion the execution of the regulation and you may be assured that His Majesty will be always disposed to procure grant the inhabitants of the U States every facility compatible with the interest of his finances and the Commerce of his Subjects.
      
       I have the honor to be with sincere attachment Gentn. Yr. m. h. & m. ob. st.
       (signed) De Sartine
      
     